DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on March 5, 2021 in which claims 1-10 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation “the collar support”, there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “the support piece comprising: a collar stand formed of the second fabric and affixed with the collar and the collar support”, which is indefinite since it is unclear as to what structures are being claimed. Here, the support piece comprises 
 All dependent claims are rejected for depending from a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pfeffer (2,470,950).
Regarding claim 1, Pfeffer teaches, A garment (S, “Referring to the drawings, and particularly to Fig. 1, the letter S indicates the upper part of a shirt of conventional construction having a turned-down collar comprising the top portion T, the neckband N, 
Regarding claim 2, Pfeffer teaches, further comprising: the first fabric is a soft fabric, and the second fabric is a stiff fabric (the fabric of 1 and 2 is “cotton broadcloth”, Col. 2 ln. 48-51, and is therefore “soft” in as much as Applicant has claimed, and the fabric of 3 is a “textile material” and includes “a fusible stiffening material, for instance threads of cellulose acetate or a synthetic resin, or other inclusions of a fusible cementitious material”, Col. 3 ln. 17-27, and is therefore a stiff fabric).
Regarding claim 5, Pfeffer teaches, including a collar (“Referring to the drawings, and particularly to Fig. 1, the letter S indicates the upper part of a shirt of conventional construction having a turned-down collar comprising the top portion T…”, Col. 2 ln. 34-37, figure 1, therefore, S includes a collar), the support piece comprising: a collar support formed of the second fabric and affixed with the collar (“An interliner 3, also of textile material, is likewise prepared, this interliner, if the collar is to be of the fused self-stiffened type, usually comprising inclusions of a fusible stiffening material, for instance threads of cellulose acetate or a synthetic resin, or other inclusions of a fusible cementitious material”, Col. 2-3 ln. 51-2, “This invention pertains to apparel and more particularly to turn-down shirt collars of the self-stiffened type. Whether permanently attached to the shirt or detachable, such a collar comprises a top and a neckband, each consisting of two or more plies of material, the top having incorporated therein a stiffening substance, for instance cellulose acetate or a synthetic resin which imparts the desired degree of permanent stiffness”, Col. 1 ln. 1-9, therefore, 3 is a collar support formed of the second material (textile material including a fusible stiffening material, for .
Claims 1, 2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kapadia (2007/0118955).
Regarding claim 1, Kapadia teaches, A garment (“FIG. 1 shows a collar 20 and neck band 30 of a shirt (not shown in its entirety). The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component.”, [0016], figure 1), comprising: a first fabric (“The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component”, [0016], “The garment material can be formed from any type of suitable fabric. Preferable materials include cotton, polyester, rayon or combinations thereof”, [0021], therefore, 20 has a first fabric, figure 1); and at least one support piece formed of a second fabric and affixed with a selected portion of the first fabric, the second fabric is stiffer than the first fabric (“FIG. 2 illustrates interlining 26 inserted between a top layer 22 and bottom layer 24 of collar 20”, [0016], “Interlinings 26, 36, 66, and 76 are treated with a stain-resistant and/or stain-release coating. The coating applied to the interlinings can be anything that repels soil and stains or, if absorbed in the interlining, readily releases the soil or stain when the garment is washed. A preferable stain-resistant and/or stain-release coating is a fluorinated polymer. A more preferable stain-resistant or stain-release coating is Teflon.TM..”, [0018], “The interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein. For example, they can be woven or 
Regarding claim 2, Kapadia teaches, further comprising: the first fabric is a soft fabric (“The garment material can be formed from any type of suitable fabric. Preferable materials include cotton, polyester, rayon or combinations thereof”, [0021], therefore, the first fabric of 20 is a soft fabric, in as much as Applicant has claimed), and the second fabric is a stiff fabric (“Interlinings 26, 36, 66, and 76 are treated with a stain-resistant and/or stain-release coating. The coating applied to the interlinings can be anything that repels soil and stains or, if absorbed in the interlining, readily releases the soil or stain when the garment is washed. A preferable stain-resistant and/or stain-release coating is a fluorinated polymer. A more preferable stain-resistant or stain-
Regarding claim 5, Kapadia teaches, including a collar (“FIG. 1 shows a collar 20 and neck band 30 of a shirt (not shown in its entirety). The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component.”, [0016], figure 1, therefore, the shirt includes a collar), the support piece comprising: a collar support formed of the second fabric and affixed with the collar (“The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component….  FIG. 2 illustrates interlining 26 inserted between a top layer 22 and bottom layer 24 of collar 20.”, [0016], “(“Interlinings 26, 36, 66, and 76 are treated with a stain-resistant and/or stain-release coating. The coating applied to the interlinings can be anything that repels soil and stains or, if absorbed in the interlining, readily releases the soil or stain when the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Pfeffer (2,470,950) in view of Britton (3,044,916).
Regarding claim 3, Pfeffer teaches, further comprising: the second fabric is stiffer than the first fabric (the fabric of 1 and 2 is “cotton broadcloth”, Col. 2 ln. 48-51, and the fabric of 5 is a “textile material” and includes “a fusible stiffening material, for instance threads of cellulose acetate or a synthetic resin, or other inclusions of a fusible cementitious material”, Col. 3 ln. 17-27, the fabric of 5 is stiffer than the fabric of 1 and 2). 
While Pfeffer discloses a second material that “imparts the desired degree of permanent stiffness”, Col. 1 ln. 5-9. Pfeffer fails to teach, the second fabric is stiffer than the first fabric by at least approximately fifteen percent.
Britton, a collar stiffener, Abstract, teaches, stiffer than the first fabric by at least approximately fifteen percent (“The present improvements comprise a composite textile material suitable for use in the stiffening of the collars of garments”, Col. 1 ln. 66-68, “The improved composite material comprises a layer 13 of a Melton cloth or the like, cut on the bias, and a layer 14 of a stiffening material for example a plastic impregnated canvas material, also cut on the bias the impregnant being thermo-plastic so that when the two layers are brought together and passed between heated rollers they can be 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the second fabric of Pfeffer as with the second fabric being at least approximately fifteen percent stiffer than the first fabric as taught by Britton in order to provide the garment with an “improved composite strip material [that] has a natural tendency to shape itself to the shoulders of the 
Regarding claim 4, Pfeffer teaches, further comprising: the second fabric is stiffer than the first fabric in a width direction and stiffer than the first fabric in a length direction (the fabric of 1 and 2 is “cotton broadcloth”, Col. 2 ln. 48-51, and the fabric of 5 is a “textile material” and includes “a fusible stiffening material, for instance threads of cellulose acetate or a synthetic resin, or other inclusions of a fusible cementitious material”, Col. 3 ln. 17-27, the fabric of 5 is stiffer than the fabric of 1 and 2 in the width direction and stiffer than 1 and 2 in a length direction). 
While Pfeffer discloses a second material that “imparts the desired degree of permanent stiffness”, Col. 1 ln. 5-9. Pfeffer fails to teach, the second fabric is at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric in a length direction.
Britton, a collar stiffener, Abstract, teaches, the second fabric is at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric in a length direction (“The present improvements comprise a composite textile material suitable for use in the stiffening of the collars of garments”, Col. 1 ln. 66-68, “The improved composite material comprises a layer 13 of a Melton cloth or the like, cut on the bias, and a layer 14 of a stiffening material for example a plastic impregnated canvas material, also cut on the bias the impregnant being thermo-plastic so that when the two layers are brought together and passed between heated rollers they can be made to adhere over their 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the second fabric of Pfeffer as with the second fabric as taught by Britton in order to provide the garment with an “improved composite strip material [that] has a natural tendency to shape itself to the 
Regarding claim 6, the combined references teach, the support piece comprising: a collar stand formed of the second fabric and affixed with the collar and the collar support (Pfeffer, “Referring to the drawings, and particularly to Fig. 1, the letter S indicates the upper part of a shirt of conventional construction having a turned-down collar comprising the top portion T, the neckband N, the fold line F, and the points P. In accordance with the present invention, this collar is provided with brace members B herein after more fully described, which provide necessary stiffness at the adjacent portions of the fold line to Prevent the collar from sagging at this point. In the preparation of the improved collar having these brace members for supporting the adjacent ends of the fold, it is preferred to proceed as follows, referring to Figs. 3 to 19 inclusive:”, Col. 2 ln. 34-47, “As shown in Figures 1 and 18 particularly, the triangular brace members B extend Into the neckband at least approximately to or beyond a 20 theoretical straight line of the neckband connecting the center of the button and the outer end of the button hole, or in other words approximately to or beyond a theoretical line through the center of the button M and generally parallel to the end sections of the fold line when the collar is buttoned. Preferably the brace members B extend slightly past the center or theoretical line of the neckband joining the outer end of the button hole and the center of the button, as appears clearly from Figure 18”, Col. 4 ln. 17-30,  “A further object is to provide a self-stiffened collar wherein the stiffening element is extended into the neckband at a point adjacent to each end of the collar, thereby to .

Claims 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kapadia (2007/0118955).
Regarding claim 3, Kapadia teaches, the second fabric is at least approximately fifteen percent stiffer than the first fabric (“Interlinings 26, 36, 66, and 76 are treated with a stain-resistant and/or stain-release coating. The coating applied to the interlinings can be anything that repels soil and stains or, if absorbed in the interlining, readily releases the soil or stain when the garment is washed. A preferable stain-resistant and/or stain-release coating is a fluorinated polymer. A more preferable stain-resistant or stain-release coating is Teflon.TM..”, [0018], “The interlining can be formed from any type of suitable material and can be woven or non-woven. Preferable materials include cotton, polyester, rayon, wood pulp, fiber mesh or combinations thereof… Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part.  Regardless of the materials used to form the interlinings and garment components, it will typically be 
While Kapadia discloses in [0021], “Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, Kapadia does not specifically disclose 26 as being “at least approximately fifteen percent stiffer than the first fabric”, as claimed, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material for the second fabric as being at least approximately fifteen percent stiffer than the first fabric as claimed, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, by making 26 at least approximately fifteen percent stiffer than the first fabric”. 

While Kapadia discloses in [0021], “Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, Kapadia does not specifically disclose 26 as being “at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material for the second fabric as being at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric as claimed, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, by making 26 at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric, would provide “an interlining that provides suitable stiffness and form for the garment part”. 
Regarding claim 6, Kapadia teaches, the support piece comprising: a collar stand formed of the second fabric and affixed with the collar and the collar support (“FIG. 1 shows a collar 20 and neck band 30 of a shirt (not shown in its entirety). The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted 
Regarding claim 7, Kapadia teaches, further comprising: a placket; and a placket support formed of the second fabric and affixed under the placket (“FIG. 3 illustrates a treated interlining 66 inserted into a placket 60 of a shirt between the shell material 64 of the shirt and the top layer 62 of the placket”, [0017], “Interlinings 26, 36, 66, and 76 are treated with a stain-resistant and/or stain-release coating. The coating applied to the interlinings can be anything that repels soil and stains or, if absorbed in the interlining, readily releases the soil or stain when the garment is washed.  A preferable stain-resistant and/or stain-release coating is a fluorinated polymer. A more preferable stain-resistant or stain-release coating is Teflon.TM.”, [0018], “The interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein.  For example, they can be woven or sewn between the two layers of the garment or garment part or can be fused between the two layers with any adhesive known in the art.  A particularly preferable adhesive is a polyethylene adhesive”, [0019],  therefore, 60 and 66 formed of the second fabric is affixed under 60, figure 3, see also [0021]).
While Kapadia discloses a placket 60 and a placket support 66 formed of the second fabric, Kapadia does not disclose that 60 and 66 are part of the shirt of figure 1, 
Regarding claim 8, Kapadia teaches, further comprising: a cuff formed at a sleeve end; and a cuff support formed of the second fabric and affixed under  the cuff (“FIG. 4 illustrates a treated interlining 76 inserted into a cuff 70 of a shirt sleeve between a top layer 72 and bottom layer (not shown) of cuff 70.”, [0017], “Interlinings 26, 36, 66, and 76 are treated with a stain-resistant and/or stain-release coating. The coating applied to the interlinings can be anything that repels soil and stains or, if absorbed in the interlining, readily releases the soil or stain when the garment is washed.  A preferable stain-resistant and/or stain-release coating is a fluorinated polymer. A more preferable stain-resistant or stain-release coating is Teflon.TM.”, [0018], “The interlinings can be affixed in their respective garment components in any suitable manner to ensure their retention therein.  For example, they can be woven or sewn between the two layers of the garment or garment part or can be fused between the two layers with any adhesive known in the art.  A particularly preferable adhesive is a polyethylene adhesive”, [0019],  therefore, 70 is formed at a sleeve end of a shirt and 76 formed of the second fabric is affixed under 70, figure 4, see also [0021]).

Regarding claim 9, Kapadia teaches, A garment (“FIG. 1 shows a collar 20 and neck band 30 of a shirt (not shown in its entirety). The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component.”, [0016], figure 1), comprising: a first fabric (“The collar 20 and neck band 30 of the shirt have respective treated interlinings 26 and 36 inserted and secured between the layers of garment fabric forming each garment component”, [0016], “The garment material can be formed from any type of suitable fabric. Preferable materials include cotton, polyester, rayon or combinations thereof”, [0021], therefore, 20 has a first fabric, figure 1); and at least one support piece formed of a second fabric and affixed with a selected portion of the first fabric, (“FIG. 2 illustrates interlining 26 inserted between a top layer 22 and bottom layer 24 of collar 20”, [0016], “Interlinings 26, 36, 66, and 76 are treated with a stain-resistant 
While Kapadia discloses in [0021], “Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, Kapadia does not specifically disclose 26 as being “at least approximately fifteen percent stiffer than the first fabric”, as claimed, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material for the second fabric as being at least approximately fifteen percent stiffer than the first fabric as claimed, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability 

Regarding claim 10, Kapadia teaches, the second fabric is at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric in a length direction (“Interlinings 26, 36, 66, and 76 are treated with a stain-resistant and/or stain-release coating. The coating applied to the interlinings can be anything that repels soil and stains or, if absorbed in the interlining, readily releases the soil or stain when the garment is washed. A preferable stain-resistant and/or stain-release coating is a fluorinated polymer. A more preferable stain-resistant or stain-release coating is Teflon.TM..”, [0018], “The interlining can be formed from any type of suitable material and can be woven or non-woven.  Preferable materials include cotton, polyester, rayon, wood pulp, fiber mesh or combinations thereof… Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part.  Regardless of the materials used to form the interlinings and garment components, it will typically be preferable…to treat those materials with the stain-resistant and/or stain-release coating before they are cut into the desired dimensions to form interlinings or garment components”, [0021], therefore, 26 is disclosed as being “A preferable stain-resistant and/or stain-release coating is a fluorinated polymer. A more preferable stain-resistant or stain-release coating is Teflon.TM.”, [0018], “the interlining can be formed from any type of suitable material and 
While Kapadia discloses in [0021], “Typically, the interlining is constructed of a more rigid material than the garment material. The weight, yarn count and fiber content, among other known variables, can be adjusted to provide an interlining that provides suitable stiffness and form for the garment part”, Kapadia does not specifically disclose 26 as being “at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric”, as claimed, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use a material for the second fabric as being at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric as claimed, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07. Here, by making 26 at least approximately fifteen percent stiffer than the first fabric in a width direction and at least approximately fifteen percent stiffer than the first fabric, would provide “an interlining that provides suitable stiffness and form for the garment part”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. 2003/0226188 by Siu discloses a wrinkle resistant garment with an interlining  used for collars, cuffs and center plackets.
2. 2,202,025 by Reed discloses a stiffener interlining for a collar, cuff, which allows the collar to hold the necessary amount of sizing to give it the desired amount of stiffness.
3. 2,035,766 by Schramm discloses a method of making a collar, cuff with a stiff liner. 
4. 3,777,311 by Freixas discloses a flexible collar stiffener with a covering cloth that can further stretch when the collar stiffener flexes back to its normal configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JILLIAN K PIERORAZIO/           Primary Examiner, Art Unit 3732